 In the Matter Of WILLCOX CONSTRUCTION CO., INC., EMPLOYERandINDEPENDENT WATCHMEN'S AND GUARDS ASSOCIATION, LOCAL 1015,AFFILIATEDWITH THE INDEPENDENT WATCHMEN'S ASSOCIATION,'PETITIONERCase No. 2-RC-1338.-Decided December 5, 1949DECISIONANDORDERUpon a petition duly filed, a hearing was held before Warren H.Leland and Daniel J. Sullivan, hearing officers.The hearing officers'rulings made at the hearing are free from prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds that no questionaffecting commerce exists concerning the representation of employees.of the Employer within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act for the following reasons :1.The Petitioner seeks to be certified as representative of the guardsemployed on the construction of the Alfred E. Smith and Lester Pat-terson housing projects in New York City, now being built for theNew York City Housing Authority.Willcox Construction Co., Inc.,'hereinafter calledWillcox, the named "employer" in the petition,contends that (a) it is not engaged in commerce and (b) is not an"employer" of the employees involved herein, within the meaning ofthe Act.Willcox, a New York corporation with its principal office locatedat Long Island City, New York, is engaged in the construction of alltypes of buildings and in concrete contracting work.On August 22,1949, the date of the hearing, its sole operations consisted of participa-tion as an associate in a joint adventure for the construction of theIThe name of the Petitioner appears as amended at the hearing..87 NLRB No. M.371877359-50-vol. S7-25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith and Patterson housing projects.2 In addition to Willcox, theassociates in the joint adventure are Nathan Fish, Inc., a New Yorkcorporation, and James McHugh Sons, Inc., and Maurice L. Bein, Inc.,Illinois corporations, all collectively referred to hereinafter as theJoint Adventure.All contracts for the purchase of materials usedon the projects are executed.by each of the four associates.For thepurposes of sharing profit and loss, Willcox's participation in the JointAdventure amounts to 40 percent.At the time of the hearing, the Joint Adventure employed approxi-mately 800 employees in connection with the construction of the twoprojects.These employees are supervised by a chief field man, whois in charge of all construction work on the projects," and by twoproject superintendents, all of whom are employed by the JointAdventure.All prospective employees, including applicants for posi-tions within the unit sought by the Petitioner, execute forms bearingthe names ofallthe Joint Adventure associates and file their applica-tions for employment at offices established at the projects by the JointAdventure.Although the record shows that certain hourly ratedemployees receive their wages in Willcox pay-roll envelopes, it is clearthat the pay rolls for all such employees are prepared by a pay-rollservice firm engaged by the Joint Adventure.Likewise, the super-visor of the guards sought herein testified that, although his check isdrawn by Willcox, he is employed by, and responsible solely to, theJoint Adventure.4His immediate superior is the chief field man incharge of the projects.Both the Joint Adventure and Willcox carryWorkmen's Compensation Insurance on the workmen at the projects.Although the record does not reveal whether the Joint Adventureexercises control over general labor relations matters arising in con-nection with the construction of the Smith and Patterson projects, itis clear that it exercises the exclusive function of hiring and discharg-ing personnel, and establishes their working hours. In these circum-stances, we shall make no determination as to whether Willcox isengaged in commerce within the meaning of the Act by virtue of itsparticipation as an associate in the Joint Adventure.However, wefind that it is not established by the record in the present proceedingthatWillcox is an employer, within the meaning of the Act, of theemployees here sought to be represented by the Petitioner.52 The Smith project is scheduled for completion about January 1950and will cost$6,890,000.ThePatterson project is scheduled for completion in 9 to 12 months fromthe date of the hearing,and willcost $10.887,000.IThe chief field man is a principal stockholderofWillcox.4The guard supervisor's check is signed by Lundgren,a Willcox official,who also servesas office manager for the Joint Adventure.5Cf.Deep Oil Development Company,74 NLRB 941;Binon Chocolates,Inc.,65 NLRB591 ; and A.P.Steiner, et al.,43 NLRB 1384. WILLCOX CONSTRUCTION CO., INC.3732.Willcox further contends that the Petitioner is not eligible torepresent the watchmen, or guards," employed at the Smith and Pat-terson projects, because of the proscription contained in Section 9 (b)(3) of the amended Act.7On July 1, 1948, the Watchmen's Union of the Port of New Yorkand Vicinity, Local 1456, affiliated with the International Longshore-men's Association, A. F. L., herein called the I. L. A., was dissolved.It is conceded that such dissolution was because the I. L. A. is a labororganization admitting to membership employees other than guards,within the meaning of Section 9 (b) (3). On the same date, the In-dependent Watchmen's Association, herein called the I. W. A., wasorganized for the exclusive purpose of representing guards, and onOctober 15, 1948, granted a charter to the Petitioner, Local 1015.8Thereafter, the Petitioner took over the guard membership of thedissolved Local 1456, and renegotiated the contracts which had beenheld by that Local.Apart from a division of Local 1456 funds,9 therecord reveals that neither the I. W. A. nor the Petitioner has receivedany financial assistance from any other organization.The I. W. A.'srepresentative asserted at the hearing that there is no connectionbetween the Petitioner, or the I. W. A., and any other labor organi-zation.The record further shows, however, that at the time of the hearing,the president of the I. W. A. was also serving as president of the Portof New York District Council, an I. L. A. affiliate, whose function isto settle disputes arising among I. L. A. locals in the New York Cityarea.This officer receives, in addition to his salary from the I. W. A.,an expense allowance from the I. L. A. Port of New York DistrictCouncil for services rendered in its behalf. In addition, one of the1.W. A.'s vice presidents was serving, at the time of the hearing, assecretary of Local 866, I. L. A., and delegate from that Local to the1.L. A. District Council; another was serving as vice president of the1. L. A.; and another as delegate from the Albany, New York, I. L. A.membership to the I. L. A. convention. Since the I. W. A. was or-ganized, more than a year ago, all these officers have participated informulating its policies and those prescribed for the Petitioner.9The record clearly shows that the watchmen sought to be represented in this proceed-ing are employed as "guards" within the meaning of the Act.'Section 9 (b) (3) provides,inter alia,that "no labor organization shall be certified asthe representative of . . . guards if such organization admits to membership, or isaf-filiated directly or indirectly with an organization which admits to membership, employeesother than guards."[Emphasis supplied.]8After their formation, both the I. W. A. and the Petitioner adopted their own consti-tution and bylaws, elected their own officials, and established their own business office.UUpon dissolution of Local 1456, its funds were divided equally between the I. L. A. andthe newly formed I. W. A. Under the circumstances of this case, we do not base our findingthat the Petitioner is ineligible to represent these guards upon such division of funds.Cf.Thetieie York & Porto RicoSteamship Company,et at.,81 NLRB 1034. 374DECISIONSOF NATIONALLABOR RELATIONS BOARDWe have held that certain temporaryassistancefurnisheda guards'union during its infancy, by a union admitting to membership em-ployees other than guards, does not establish affiliation between thetwo unions.'°However, we believe that the continuous holding ofprincipal offices in the I.W. A., and participation in the formulationof I. W. A. policies, by regular officers of the I. L. A. and its affiliate,the Port of New York District Council, constitutes an indirect affilia-tion between the I. W. A. and the I. L. A. of the sort which Congressintended to proscribe by enacting Section 9 (b) (3) in 1947.As achartered local of the I. W. A., the Petitioner therefore is likewiseindirectly affiliated with organizations admitting to membership em-ployees other than guards, and may not, in any event, be certified asrepresentative of the employees for whom it seeks certification inthis proceeding 11 In viewof allthe foregoing, and also for the reasonsstated in the paragraph numbered 1 above, we shall dismiss thepetition.12ORDERUpon the basis of the entire record in this case, the National LaborRelations Board hereby orders that the petition filed in the instantmatter be, and it hereby is, dismissed.10 SeeInternationalHarvester Company,81NLRB 374, where the Boardfound thatevidencethat an affiliatedunion hadprovideda spokesman for a guard union during con-tract negotiations, and had collectedunion duesfor that union, did not establishaffiliationbetween the two organizations.11 SeeSchenleyDistilleries,77NLRB 468. Cf.The New York& Porto Rico SteamshipCompany, supra;International Harvester Company, supra;andChrysler Corporation, 79NLRB 462.12 In viewof our finding,we deem it unnecessary to pass uponthe othergrounds ad-vanced by the Employerin opposingthe petition.